Citation Nr: 0602158	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to extraschedular evaluation for bilateral 
hearing loss, currently schedularly evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 to August 1966.

The case is returned to the Board of Veterans' Appeals 
(Board) following a February 2005 Board decision and remand.  
Previously, a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, increased the veteran's bilateral 
hearing loss evaluation from 10 to 30 percent.  A May 2003 de 
novo review by the RO continued the 30 percent disability 
rating for bilateral hearing loss.  In February 2005, the 
Board evaluated the veteran's bilateral hearing loss and 
denied the veteran's claim for disability rating in excess of 
30 percent.  The Board also remanded the issue of 
extraschedular evaluation for additional development.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of record showing 
that the veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an extraschedular evaluation for bilateral hearing loss in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321(b) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records and statements, and lay statements have been 
associated with the record.  The VA satisfied its duty to 
notify by means of VCAA letters dated December 2001, May 
2002, August 2003, and May 2005, a May 2003 statement of the 
case (SOC), and a October 2005 Supplemental Statement of the 
Case (SSOC).  Specifically, in the May 2005 VCAA letter the 
appellant was advised by VA of the information required to 
substantiate the claim on appeal, what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  In the May 2005 VCAA letter, the AOJ notified the 
appellant that it was his responsibility to make sure that VA 
received all requested information and that in order to have 
an extraschedular evaluation he needed to show that there 
existed an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Here, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's February 2005 remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 147 
(1999).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran contends that his bilateral hearing loss claim is 
an exceptional case in which an extraschedular evaluation 
should be considered to reflect more accurately the severity 
of his symptomatology, claiming it prevents him from working.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  As such the appellant is not prejudiced by 
the Board's consideration of this issue.  See 38 U.S.C.A. 
§§ 5104, 5107(a), 7104(a), and 7105 (d)(1) (West 2002 & Supp. 
2005), 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 19.9, 
19.25, 19.29, and 19.31 (2005).  See also VAOPGCPREC 16-92 
(July 24, 1992).  For example, the Board observes that the 
relevant regulations regarding extraschedular ratings were 
included in the SOC and the October 2005 SSOC.  In addition, 
the question of an extraschedular rating was also a component 
of the appellant's increased rating claim.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case, 
and the Board agrees.

The scheduler evaluation in this case is not inadequate.  
Higher scheduler ratings are provided for the veteran's 
service-connected hearing loss under the appropriate 
diagnostic code, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Neither marked interference with employment nor frequent 
periods of hospitalization due to the service-connected 
disability is shown.  As noted in the February 2005 Board 
decision, applying the audiological test results to the 
rating tables in 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2005), competent medical evidence does not support the 
assignment of a rating in excess of 30 percent for the 
veteran's service-connected bilateral hearing loss.  VA 
treatment records reflect that the veteran is retired from 
Lucent Technology, where he was a telephone installer and 
repairman.  At his February 2002 VA examination, the veteran 
complained that he has difficulty hearing in a classroom and 
in group situations; and that he often must ask people to 
repeat what they have said to him.

March and April 2002 VA treatment records reflect that the 
veteran was found to have profound deafness in his left ear, 
with severe low frequency improving to mild high frequency 
reverse slope audiogram in the right ear.  There was no 
recent history of ear pain, infection or damage.  At an April 
2003 VA Ear, Nose and Throat (ENT) consult, the examiner 
noted that the veteran's hearing was adequate for 
conversation.  The veteran was fitted for a hearing aid and 
the examiner told the veteran that the use of a hearing aid 
might be difficult to use due to the reverse slope nature of 
his loss.  

The record shows that the veteran was informed of the 
criteria for an extraschedular evaluation and was given an 
opportunity to provide evidence of the impact of his hearing 
loss.  But the veteran has not submitted or identified any 
information that he was unable to perform his duties or that 
he had to take time off from work prior to his retirement.  
He did not respond to the May 2005 VCAA letter.  The duty to 
assist is not a one-way street.  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Aside from the veteran's 
unsubstantiated statements, there is no evidence in the 
record showing marked interference with employment or 
frequent periods of hospitalization.  

The Board acknowledges the sincerity of the veteran's 
statements concerning his bilateral hearing loss.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).

Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extraschedular 
rating for bilateral hearing loss.  The disability is 
appropriately rated under the scheduler criteria.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular evaluation for bilateral hearing loss in 
excess of 30 percent is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


